Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
 
Response to Amendment
	Receipt is acknowledged of amendment filed 09/20/2021. Claims 1-11, 13-14 and 16-24 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2015/0173825) in view of Orczy-Timko (US 2017/0252099).
Regarding claim 1, 3 and 7, Bloom discloses a medical device comprising: an outer tubular member (130); an irrigation line (136) configured to be received within the outer tubular member; and a bipolar electroblade including a plurality of electrodes (electrodes 148a and 148b which work to cut tissue) configured to be capable of rotating within the outer tubular member in one or more complete revolutions [Para 0022-0023 discuss rotation and oscillation], but fails to disclose that the bipolar electroblade when energized, cause the bipolar electroblade to burn through tissue and act as a cutting blade. However, Orczy-Timko discloses a similar arthroscopic device which utilizes a bipolar electrode blade (which can any of a stainless steel electrode, wire electrode or saline electrode [Para 0053] for stainless steel or the like, [Para 0066-0068] for saline electrodes and [Para 0076] for a wire shaped electrode) which rotates within an outer tubular member to cut soft tissue while energized with RF energy 
Regarding claim 4, Bloom discloses the medical device of claim 1 wherein the bipolar electroblade comprises serrated teeth [Para 0022-0023 discusses that inner shaft 140 comprises teeth 144 and that inner shaft 140 is comprised of two longitudinal portions which have the bipolar electrodes formed thereon].  
Regarding claim 5, Bloom discloses the medical device of claim 1 wherein the outer tubular member comprises a window opening proximate a distal end of the medical device (view figure 1 with opening).  
Regarding claim 6, Bloom discloses the medical device of claim 5 wherein the bipolar electroblade is disposed within the window opening (view figures 2-3).  
Regarding claim 8, Bloom discloses the medical device of claim 7 wherein the electroblade bipolar supply line is adjacent the irrigation line (view figures 1 and 2, fluid lumen is supplied to the distal end electrodes 148a and b, the bipolar supply line supplies energy to the electrodes and would be adjacent to the fluid lumen).
Regarding claim 10, Bloom discloses the medical device of claim 1 wherein the medical device is configured such that the bipolar electroblade is always provided with a 

C
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2015/0173825) in view of Orczy-Timko (US 2017/0252099) in further view of Hancock (US 10,342,595).
Regarding claim 2, Bloom discloses the medical device of claim 1 but fails to disclose further comprising a bipolar plasma dome configured to be disposed at a distal end of the medical device.  However, Hancock discloses a bipolar (Abstract: The probe tip is adjustable between a first configuration, in which it defines a bipolar (e.g. coaxial) structure to produce a high electric field from the received RF and/or microwave frequency energy across the flow path for the gas to strike and sustain plasma) plasma dome configured to be disposed at a distal end of the medical device (Fig. 12A and 12B; Par, 68 FIG. 12A shows the electrosurgical instrument 500 in a first configuration that is suitable for delivering a plasma at the distal end... The distal end of the cap 510 forms a rounded, e.g. hemispherical dome). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the medical device with an oscillating or rotating electroblade as taught by Bloom with a bipolar plasma dome configured to be disposed at a distal end of the medical device, as disclosed by Hancock for the purpose of control ling surface bleeding in a specific treatment area during a procedure without physical contact between the probe tip and the lesion (Hancock: Par. 6).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2015/0173825) in view of Orczy-Timko (US 2017/0252099) in further view of Gambrell (US 2014/0276813).
Regarding claim 9, Bloom teaches the medical-device of claim 1, but does not teach wherein the irrigation line has a fluted outside diameter. However, Gambrell discloses an irrigation line with a fluted outside diameter via an auger in the irrigation line (Fig. 1, Par. 48, the auger 72 can also guide the resected tissue through the channel 42 of the elongated tubing 40 for improved tissue removal. The auger 72 therefore assists both the cauterized metal tip 50 for cutting and the suction mechanism 30, 32, 34 for tissue removal; Examiner note: Applicant states in the instant specification (Par. 29) the inner blade assembly with the irrigation tube 34 can have a fluted (or screw configuration) outside diameter 54 that can act as an auger to push the debris out to the suction path). Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the medical device with an irrigation line as taught by Bloom with an irrigation line with a fluted outside diameter via an auger in the irrigation line as disclosed by Gambrell for the purpose of resecting tissue through the channel of the device.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2015/0173825) in view of Orczy-Timko (US 2017/0252099) in further view of Goble (US 2003/0060862).
Regarding claim 24, Bloom and Orczy-Timko disclose the medical device of claim 1 but fail to disclose wherein when the electrodes of the bipolar electroblade are .


Allowable Subject Matter
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: an outer tubular member; an irrigation line configured to be received within the outer tubular member; a bipolar plasma dome configured to be disposed at a distal end of the medical device; and a bipolar electroblade configured to rotate or oscillate within the outer tubular member, wherein the bipolar electroblade is disposed within a window opening of the outer tubular member, and wherein the irrigation line is configured to rotate or oscillate together with the bipolar electroblade such that fluid outlets of the irrigation line are always directed towards the bipolar electroblade during operation of the device.
The prior art fails to disclose the medical device as claimed. The closest prior art is regarded as Bloom (US 2015/0173825) and Truckai (US 2015/0346037) which both 
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed device in the claimed arrangement without the motivation provided by the applicant.
Claims 11, 13-14 and 16-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With the amendment to the claims to further define that the bipolar electroblade, when energized, causes burning to tissue in order to act as a cutting blade, Orczy-Timko has been introduced as a reference in which an electroblade rotates within an 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.L.Z/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794